Opinion issued August 25, 2011.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00534-CR,
NO. 01-11-00535-CR
____________
 
JOHN GOFFNEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 183rd District Court 
Harris County, Texas
Trial Court Cause Nos. 1214545 and
1277949
 
 

MEMORANDUM  OPINION
              Appellant
pleaded guilty to two counts of sexual assault of a child and pleaded true to
the enhancements. In accordance with the plea agreement, the trial court
sentenced appellant to confinement for 30 years.  Appellant filed a timely notice of
appeal.  We dismiss for lack of
jurisdiction.




              In
a plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal.  Griffin
v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App. 2004); Cooper v. State,
45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex.
R. App. P. 25.2(a)(2).
              The
trial court’s certifications of appellant’s right to appeal in these cases
state that these are plea-bargained cases and appellant has no right to
appeal.  The records support the
correctness of the certifications.  Dears
v. State, 154 S.W.3d 610, 614-15 (Tex. 
Crim. App. 2005).  We must dismiss
an appeal if the trial court’s certification shows there is no right to
appeal.  See Tex. R. App. P. 25.2(d).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
We dismiss any pending motions as moot.
PER CURIAM
Panel consists of Justices Keyes,
Higley, and Huddle.
Do not publish.   Tex.
R. App. P. 47.2(b).